                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     ED CV 19-1610-DMG (SHKx)                                  Date     December 18, 2019

Title Sequoia Concepts Inc dba Sequoia Financial Services v. Wendlin R                Page     1 of 1
      Ringel

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
             JURISDICTION

        On August 26, 2019, Plaintiff Sequoia Concepts, Inc. (“Sequoia”) filed a Verified
Complaint against Defendant Wendlin R Ringel. [Doc. # 1.] On December 12, 2019, Sequoia
filed an Application for Default Judgment. [Doc. # 16.]

        The Complaint contains one cause of action for renewal of judgment pursuant to Federal
Rule of Civil Procedure 69 and California Code of Civil Procedure section 683.050 for the
principal sum of $9,652.84, post-judgment interest in a sum subject to proof of not less than
$25,000, and costs. Compl. at 4 [Doc. # 1]. The Complaint does not contain an adequate
statement of jurisdiction, as it is not clear that this claim arises under a federal question or that
the claim and parties satisfy diversity jurisdiction requirements. See 28 U.S.C. §§ 1331, 1332.

        Therefore, Sequoia is ORDERED TO SHOW CAUSE why this action should not be
dismissed for lack of subject matter jurisdiction. Sequoia shall file its response on or before
December 30, 2019. Sequoia’s Application for Default Judgment will be set for a hearing at a
later date, if necessary.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
